Citation Nr: 0417830	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-17 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, currently characterized as the residuals of a right 
knee injury status post replacement.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a bilateral big toe 
disorder, currently characterized as the residuals of a 
bilateral big toe injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from July 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  At present, the issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO before the undersigned Acting 
Veterans Law Judge (VLJ) in February 2004.  A copy of the 
hearing transcript issued following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  

In this respect, the Board notes that during the February 
2004 hearing, the veteran testified that the claimed 
disorders developed following injuries he sustained while 
aboard the U.S.S. Elkhart APA 80 in June 1945.  He further 
noted that he was unloading ammunition out of the ready room 
when the ship went through five typhoons causing the 
ammunition to fall on his body and feet.  As it does not 
appear that a search for any available deck logs of the noted 
ship has been performed, additional development is required 
prior to appellate adjudication.

Additionally, it appears that the veteran has been examined 
and/or treated for the claimed disorders by VA and private 
health care professionals.  As such, the RO should assist the 
appellant in obtaining any additional available VA and 
private medical records that may be identified as relevant to 
the claims on appeal.

Furthermore, per the veteran's testimony during the February 
2004 hearing and per a February 2004 statement from the 
veteran's representative, some of the veteran's records may 
have been erroneously included in the claims file of a 
veteran, now deceased, who has the same name as the veteran 
but different social security number.  As such, the RO should 
attempt to verify and correct if any misplacement of 
documents has occurred in this case. 

Lastly, the veteran has not been given the benefit of a VA 
examination specifically discussing the etiology of the 
claimed disorders as related to his active service.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Drinks, 1 Vet. App. 171, 175 (1991).  Accordingly, 
in order to afford the veteran due process of law, the 
veteran should be scheduled to undergo a VA examination in 
order to ascertain the etiology of the claimed disorders.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
claimed right knee disorder, bilateral 
foot disorder, and bilateral big toe 
disorder.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims files.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

2.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
Medical Center (VAMC) relevant to the 
claimed right knee disorder, bilateral 
foot disorder, and bilateral big toe 
disorder.  All identified treatment 
records from any reported VAMC not 
already contained within the claims file 
should be obtained and associated with 
the claims file.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should contact the appropriate 
authorities and obtain any available deck 
logs from the U.S.S. Elkhart APA 80 for 
June 1945.  In addition, the RO should 
attempt to verify whether the noted ship 
was the victim of typhoons while at sea 
in June 1945.  If the search for these 
records is fruitless, the claims folder 
must be properly documented with 
information obtained from the appropriate 
authorities.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

4.  During the February 2004 hearing and 
per a February 2004 statement from the 
veteran's representative, it appears that 
some of the veteran's records may have 
been erroneously included in the claims 
file of a veteran, now deceased, who has 
the same name as the veteran but 
different social security number.  As 
such, the RO should attempt to verify and 
correct any misplacement of documents 
that may have occurred in this case. 

5.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the nature, 
severity, and etiology of the claimed 
right knee disorder, bilateral foot 
disorder, and bilateral big toe disorder.  
If no such disorders are found by the 
examiner, the examiner should so 
indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folders must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
all of the veteran's medical records and 
history, including the service and post-
service medical records.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the currently claimed disorders 
became manifest during active service or 
to a compensable degree within a one year 
period of his discharge from active 
service, or are otherwise related to his 
active service.  Additionally, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the currently claimed disorders are 
proximately due to a service-connected 
disability, became manifest more than one 
year after the veteran's discharge from 
service, and/or are related to any post-
service event(s), injuries or diseases, 
including any post-service accidents or 
the aging process.  If the etiologies of 
the claimed disorders are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disorders.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

6.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and copies of 
the scheduling of examination 
notification or refusal to report notice, 
whichever applicable, should be obtained 
by the RO and associated with the claims 
folder.

7.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

8.  After completion of the above, the RO 
should readjudicate the issues of service 
connection for a right knee disorder, a 
bilateral foot disorder, and a bilateral 
big toe disorder.  If the determinations 
remain unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




